Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed 10/01/2019.
Claims 1-7, 9-14, 18-21, 23-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019, 11/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6-7, 9-11, 14, 18, 20, 23, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20150257114 in view of 20160269944, and further in view of 20170223708.
Regarding to claim 1, 20150257114 teaches create a priority frequency band list using an extraction parameter, wherein the priority frequency band list consists of one or more frequency bands from the plurality of frequency bands in the database ((Step S1141) The detection threshold changing unit 2141a reads the located area history information stored in the memory unit 1215, and extracts pieces of frequency band information on the basis of the read located area history information. The detection threshold changing unit 2141a determines priorities for the extracted pieces of frequency band information) [see Paragraph 0175] (because the count for band0 is the largest and the count for band200 is the next largest, the detection threshold changing unit 2141a determines priorities for band0 and band200 to priorities 1 and 2, respectively) [see Paragraph 0179].
However, 20150257114 does not explicitly teach acquire an information from the network; 
20160269944, from the same or similar fields of endeavor, teaches acquire an information from the network (After the load detecting unit 601 acquires the target network, the priority list generating unit needs to adjust a priority and a location of each frequency of the source network and the target network in an original priority list to generate the temporary priority list. In the temporary priority list, a priority of a frequency of the source network is lower than a priority of a frequency of the target network.) [see Paragraph 0213] ; 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20150257114 in view of 20160269944 because 20160269944 suggests that  deducing, by the source access network device, the load of the source network according to the detected load of the serving cell;  acquiring, by the source access network device, load of cells with all frequencies in the source network from a master control node, and adding the load of the cells with all the frequencies in the source network together.
However, 20150257114 and 20160269944 do not explicitly teach report the priority frequency band list to the network.
20170223708, from the same or similar fields of endeavor, teaches report the priority frequency band list to the network (reporting the priority frequency band list to the network ) [see Paragraphs 0133 & 0280 & 0282 & 0284].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system 

Regarding to claim 3, 20150257114 further teaches wherein the extraction parameter comprises a priority parameter configured to re-prioritize frequency bands in the priority frequency band list [see Paragraphs 0175-0179]. Regarding to claim 6, 20150257114 further teaches  the one or more processors further configured to trigger the reporting to the network in response to a network request [see Paragraphs 0175-0179]. Regarding to claim 7, 20150257114 further teaches the one or more processors further configured to transmit a UE Capability Information in response to the network request, wherein the UE Capability Information includes the priority frequency band list [see Paragraphs 0175-0179]. Regarding to claim 9, 20150257114 further teaches the one or more processors further configured to obtain one or more frequencies from a freqBandIndicator component of  
Regarding to claim 14, 20150257114 further teaches the one or more processors further configured to create the priority frequency band list by setting a content of one or more uplinks to only include frequency bands from the assembled database [see Paragraphs 0175-0179].


Regarding to claim 18, 20150257114 teaches a method for a communication device to determine one or more supported frequency bands to report to a network, the method comprising:
create a priority frequency band list using an extraction parameter, wherein the priority frequency band list consists of one or more frequency bands from the plurality of frequency bands in the database ((Step S1141) The detection threshold changing unit 
However, 20150257114 does not explicitly teach acquire an information from the network; 
20160269944, from the same or similar fields of endeavor, teaches acquire an information from the network (After the load detecting unit 601 acquires the target network, the priority list generating unit needs to adjust a priority and a location of each frequency of the source network and the target network in an original priority list to generate the temporary priority list. In the temporary priority list, a priority of a frequency of the source network is lower than a priority of a frequency of the target network.) [see Paragraph 0213] ; 
assemble a database of priority frequencies, the database comprising a plurality of frequency bands derived from the information acquired from the network  (After the load detecting unit 601 acquires the target network, the priority list generating unit needs to adjust a priority and a location of each frequency of the source network and the target network in an original priority list to generate the temporary priority list. In the temporary priority list, a priority of a frequency of the source network is lower than a priority of a frequency of the target network.) [see Paragraphs 0213 & 0216 & 0218 & 0220].

However, 20150257114 and 20160269944 do not explicitly teach report the priority frequency band list to the network.
20170223708, from the same or similar fields of endeavor, teaches report the priority frequency band list to the network (reporting the priority frequency band list to the network ) [see Paragraphs 0133 & 0280 & 0282 & 0284].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20150257114 and 20160269944) and further in view of 20170223708 because 20170223708 suggests that a UE generates D2D support band information per band combination indicating a frequency band simultaneously supporting cellular communication performed by the UE with respect to a network and a D2D operation with another UE on a band combination consisting of two or more frequency bands [see Paragraph 0340].
Regarding to claim 20, claim 20 is rejected the same limitations of claim 3 above.


Regarding to claim 23, 20150257114 teaches orne or more non-transitory computer readable media including program instructions, which when executed by a processor of a device, cause the device to:
create a priority frequency band list using an extraction parameter, wherein the priority frequency band list consists of one or more frequency bands from the plurality of frequency bands in the database ((Step S1141) The detection threshold changing unit 2141a reads the located area history information stored in the memory unit 1215, and extracts pieces of frequency band information on the basis of the read located area history information. The detection threshold changing unit 2141a determines priorities for the extracted pieces of frequency band information) [see Paragraph 0175] (because the count for band0 is the largest and the count for band200 is the next largest, the detection threshold changing unit 2141a determines priorities for band0 and band200 to priorities 1 and 2, respectively) [see Paragraph 0179].
However, 20150257114 does not explicitly teach acquire an information from the network; 
20160269944, from the same or similar fields of endeavor, teaches acquire an information from the network (After the load detecting unit 601 acquires the target network, the priority list generating unit needs to adjust a priority and a location of each frequency of the source network and the target network in an original priority list to generate the temporary priority list. In the temporary priority list, a priority of a frequency 
assemble a database of priority frequencies, the database comprising a plurality of frequency bands derived from the information acquired from the network  (After the load detecting unit 601 acquires the target network, the priority list generating unit needs to adjust a priority and a location of each frequency of the source network and the target network in an original priority list to generate the temporary priority list. In the temporary priority list, a priority of a frequency of the source network is lower than a priority of a frequency of the target network.) [see Paragraphs 0213 & 0216 & 0218 & 0220].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20150257114 in view of 20160269944 because 20160269944 suggests that  deducing, by the source access network device, the load of the source network according to the detected load of the serving cell;  acquiring, by the source access network device, load of cells with all frequencies in the source network from a master control node, and adding the load of the cells with all the frequencies in the source network together.
However, 20150257114 and 20160269944 do not explicitly teach report the priority frequency band list to the network.
20170223708, from the same or similar fields of endeavor, teaches report the priority frequency band list to the network (reporting the priority frequency band list to the network ) [see Paragraphs 0133 & 0280 & 0282 & 0284].


Regarding to claim 25, claim 25 is rejected the same limitations of claim 3 above.

Allowable Subject Matter
Claims 2, 4-5, 12-13, 19, 21, 24  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412